Case 0:18-cr-60292-BB Document 64 Entered on FLSD Docket 05/05/2021 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-cr-60292-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 EDWIN ALEXIS JIMENEZ,

       Defendant.
 ______________________________/

                 ORDER ON MOTION FOR COMPASSIONATE RELEASE

        THIS CAUSE is before the Court upon pro se Defendant Edwin Alexis Jimenez’s Motion

 for Compassionate Release Pursuant to § 3582(c)(1), ECF No. [60] (“Motion”). The Government

 filed its Response in Opposition, ECF No. [63] (“Response”), and Defendant has not filed a reply.

 The Court has carefully reviewed the Motion, all opposing and supporting submissions, the record

 in this case, the applicable law, and is otherwise fully advised. For the reasons discussed below,

 Defendant’s Motion is denied.

      I. BACKGROUND

        On February 21, 2019, Defendant pled guilty to one count of possession with intent to

 distribute 100 grams or more of a mixture and substance containing a detectable amount of heroin

 in violation of 21 U.S.C. § 841(a)(1), and one count of possession of a firearm in furtherance of a

 drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). ECF No. [39]. On May 15, 2019,

 Defendant was sentenced to a term of imprisonment of 120 months, followed by a four-year term

 of supervised release. ECF Nos. [57] & [58]. Currently, Defendant is housed at the Oakdale II

 Federal Correctional Institution in Oakdale, Louisiana, and he is scheduled to be released from
Case 0:18-cr-60292-BB Document 64 Entered on FLSD Docket 05/05/2021 Page 2 of 11

                                                                    Case No. 18-cr-60292-BLOOM


 custody in May 2027.

         On March 24, 2021, Defendant filed the instant Motion seeking a sentence modification to

 time served because the ongoing COVID-19 pandemic, coupled with his medical conditions—

 namely, high blood pressure, heart disease, hyperlipidemia, which are treated with medication—

 put him at an increased risk of contracting a serious and potentially fatal case of COVID-19. The

 Government opposes Defendant’s request.

         SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 throughout the world and are impacting every person’s life. The United States is currently

 reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

 almost 32,300,000 confirmed cases and close to 575,000 reported deaths as of May 3, 2021. 1 The

 COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk inmates.

 In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to practice

 health precautions available to the general public, such as social distancing.

         As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the BOP to move vulnerable inmates out of institutions and to home

 confinement, where appropriate. See Mem. from Attorney Gen. William Barr for Dir. of Bureau

 of Prisons re: Increasing Use of Home Confinement at Institutions Most Affected by COVID-19

 (Apr.   3,   2020),   https://www.justice.gov/file/1266661/download       (“Memorandum”).       The

 Memorandum identifies several facilities that have been particularly affected and which should be

 given priority in the BOP’s consideration of implementing home confinement, including FCI

 Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the Attorney General makes an

 express finding that extant emergency conditions are materially affecting the functioning of the


 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated May 3, 2021).


                                                  2
Case 0:18-cr-60292-BB Document 64 Entered on FLSD Docket 05/05/2021 Page 3 of 11

                                                                      Case No. 18-cr-60292-BLOOM


 BOP, and directs that the BOP immediately maximize appropriate transfers to home confinement

 of all appropriate inmates at the specifically named facilities, and other similarly situated facilities

 where COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP

 to review all inmates who have COVID-19 risk factors as established by the Centers for Disease

 Control and Prevention (“CDC”) to determine suitability for home confinement, while

 emphasizing the importance of protecting the public from individuals who may pose a danger to

 society, and recognizing the need to prevent over-burdening law enforcement with “the

 indiscriminate release of thousands of prisoners onto the streets without any verification that those

 prisoners will follow the laws when they are released . . . and that they will not return to their old

 ways as soon as they walk through the prison gates.” Id. at 2-3. The Memorandum also stresses

 the need for careful individualized determinations regarding the propriety of releasing any given

 inmate and does not encourage indiscriminate release. Id. at 3.

     II. DISCUSSION

         “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

 United States v. Pubien, 805 F. App’x 727, 729 (11th Cir. 2020) (quoting 18 U.S.C. § 3582(c)).

         “The authority of a district court to modify an imprisonment sentence is narrowly
         limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
         2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
         a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
         motion and extraordinary or compelling circumstances warrant modification or if
         the defendant is at least 70 years old and has served 30 years in prison; (2) if the
         modification is expressly permitted by statute or Federal Rule of Criminal
         Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
         been lowered as a result of an amendment to the Guidelines by the Sentencing
         Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority



                                                    3
Case 0:18-cr-60292-BB Document 64 Entered on FLSD Docket 05/05/2021 Page 4 of 11

                                                                   Case No. 18-cr-60292-BLOOM


 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, 800 F. App’x 742, 745 (11th Cir. 2020) (quoting United States v. Puentes, 803 F.3d 597,

 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291, 1296-97 (11th Cir.

 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Defendant seeks compassionate release, pursuant to § 3582(c)(1)(A), which states:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—
        (1) in any case—
        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in [18 U.S.C. § 3553(a)] to
        the extent that they are applicable, if it finds that—
                (i) extraordinary and compelling reasons warrant such a reduction . . . .
                ....
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        As has been recognized by various courts, the Sentencing Commission (“Commission”)

 has not implemented a new policy statement following the First Step Act. See United States v.

 Brown, 411 F. Supp. 3d 446, 449 n.1 (S.D. Iowa 2019) (collecting cases). Rather, the existing

 policy statement still assumes compassionate release “may be granted only upon motion by the

 Director of the Bureau of Prisons.” U.S. Sent’g Guidelines Manual § 1B1.13 cmt. n.4 (U.S. Sent’g

 Comm’n 2018).

        This leaves district courts in a conundrum. On the one hand, Congress
        unequivocally said it wishes to “[i]ncreas[e] the [u]se . . . of [c]ompassionate
        [r]elease” by allowing district courts to grant petitions “consistent with applicable
        policy statements” from the Sentencing Commission. § 3582(c)(1)(A) (emphasis
        added). On the other hand, the Commission—unable to take any official action—
        has not made the policy statement for the old regime applicable to the new one.


                                                 4
Case 0:18-cr-60292-BB Document 64 Entered on FLSD Docket 05/05/2021 Page 5 of 11

                                                                        Case No. 18-cr-60292-BLOOM


 Id. at 449.

         While the Court of Appeals for the Eleventh Circuit has yet to address the issue, 2 four

 other circuits have recognized that the Commission lacks an applicable policy statement for when

 a district court can grant compassionate release, and have accordingly held that § 1B1.13 does not

 apply to cases where a defendant files a motion for compassionate release, rather than the BOP.

 See United States v. Brooker, 976 F.3d 228, 234-36 (2d Cir. 2020) (“[T]hough motions by the BOP

 still remain under the First Step Act, they are no longer exclusive, and we read the Guideline as

 surviving, but now applying only to those motions that the BOP has made.”); United States v.

 McCoy, 981 F.3d 271, 281-82 (4th Cir. 2020) (“By its plain terms, in short, § 1B1.13 does not

 apply to defendant-filed motions under § 3582(c)(1)(A).”); United States v. Jones, 980 F.3d 1098,

 1108-09 (6th Cir. 2020) (“[T]he passage of the First Step Act rendered § 1B1.13 ‘inapplicable’ to

 cases where an imprisoned person files a motion for compassionate release.”); United States v.

 Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020) (“[T]he Guidelines Manual lacks an ‘applicable’

 policy statement covering prisoner-initiated applications for compassionate release. District judges

 must operate under the statutory criteria—‘extraordinary and compelling reasons’—subject to

 deferential appellate review.”).

         Courts across the country . . . still rely on § 1B.1.13 for guidance as to the
         “extraordinary and compelling reasons” that may warrant a sentence reduction. See
         [United States v. Drummond, No. 1:97-cr-0019 (N.D. Ga. Sept. 27, 2019)] (viewing
         § 1B.1.13 as “non-binding guidance”); see also United States v. Solis, No. 16-015-
         CG-MU, 2019 WL 2518452, at *2-3 (S.D. Ala. June 18, 2019); United States v.
         Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7,
         2019). However, the Court is not limited to the technical requirements set forth in

 2
   See United States v. Abreu, No. 20-12208, 2020 WL 7774951, at *1 n.1 (11th Cir. Dec. 30, 2020) (noting
 that the Eleventh Circuit has “not issued a published opinion addressing several key issues about the First
 Step Act’s recent amendments to § 3582(c)(1)(A)—like, for example, the standard of review, any
 procedural and jurisdictional requirements, or the definition of ‘extraordinary and compelling
 circumstances’—although several cases have been classified for oral argument to resolve these questions.
 See, e.g., United States v. McKreith, appeal no. 20-10450; United States v. Bryant, appeal no. 19-14267;
 United States v. Friedlander, appeal no. 19-13347.”).


                                                     5
Case 0:18-cr-60292-BB Document 64 Entered on FLSD Docket 05/05/2021 Page 6 of 11

                                                                   Case No. 18-cr-60292-BLOOM


        § 1B1.13 in assessing whether a defendant’s application for compassionate release
        provides “extraordinary and compelling reasons” for a sentence reduction under §
        3582(c)(1)(A)(i). See, e.g., [United States v. Ullings, No. 1:10-cr-00406, 2020 WL
        2394096, at *2 (N.D. Ga. May 12, 2020)] (citing United States v. Perez, 451 F.
        Supp. 3d 288, 294 (S.D.N.Y. 2020)); United States v. Beck, 425 F. Supp. 3d 573,
        579 (M.D.N.C. 2019) (“While the old policy statement provides helpful guidance,
        it does not constrain the Court’s independent assessment of whether ‘extraordinary
        and compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).”);
        [United States v. Beard, No. 1:16-CR-285-SCJ (N.D. Ga. June 25, 2020); United
        States v. Kowalewski, No. 2:13-CR-00045-RWS (N.D. Ga. Apr. 30, 2020); United
        States v. Hill, No. 1:05-CR-0081-LMM (N.D. Ga. June 10, 2020); United States v.
        Noble, No. 1:09-CR-315-MHC (N.D. Ga. Nov. 24, 2020)].

 United States v. Poulnott, --- F. Supp. 3d ---, No. 1:89-cr-00001-AT-ALC-1, 2020 WL 7974295,

 at *3 (N.D. Ga. Dec. 30, 2020).

         Upon review, the Court agrees with the reasoning of the Circuit Courts across the country

 concluding that courts are not bound by § 1B1.13, and notes that this reasoning seemingly

 complements the Eleventh Circuit’s recent observation that the policy statement in § 1B1.13

 “‘notably’ has not been updated since the passage of the First Step Act and refers only to motions

 filed by the Director of the Bureau of Prisons.” United States v. Hewlett, No. 5:93-CR-00137-SLB-

 SGC-2, 2020 WL 7343951, at *4 (N.D. Ala. Dec. 14, 2020) (quoting United States v. Gist, No.

 20-13481, 2020 WL 7227282, at *1 (11th Cir. Dec. 8, 2020)). Thus, while § 1B1.13 provides

 useful guidance for addressing motions for compassionate release, the Court concludes that it is

 not bound by this guidance.

        Moreover, § 3582 delineates how this Court should analyze whether a defendant is entitled

 to a sentence modification.

        First, when the defendant brings the motion himself, the Court must ascertain
        whether he “has fully exhausted all administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the defendant’s behalf or [whether there has
        been a] lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the
        Court should “consider[] the factors set forth in section 3553(a) to the extent that
        they are applicable.” Id. Third, the Court should turn to the “extraordinary and
        compelling reasons” test . . . . And fourth, the Court should determine whether the


                                                 6
Case 0:18-cr-60292-BB Document 64 Entered on FLSD Docket 05/05/2021 Page 7 of 11

                                                                      Case No. 18-cr-60292-BLOOM


        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, 454 F. Supp. 3d 1236, 1238 (S.D. Fla. 2020).

        Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must:

 (1) find that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the

 relevant § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant

 compassionate release in this case; and (4) determine that Defendant is not a danger to the

 community. Moreover, Defendant bears the burden of establishing that compassionate release is

 warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a

 defendant, as the § 3582(c)(2) movant, bears the burden of establishing that” compassionate

 release is warranted, but that, even where a defendant satisfies this burden, “the district court still

 retains discretion to determine whether a sentence reduction is warranted”).

        Defendant’s Motion requests a sentence modification to time served based on his age and

 his underlying medical conditions, which he contends place him within the most at-risk

 demographic for being re-infected by the new strains of COVID-19. The Government opposes

 Defendant’s Motion, arguing that Defendant has failed to present any extraordinary or compelling

 circumstances that would justify a sentence modification and that the § 3553(a) factors weigh

 against his release. As an initial matter, however, it is worth noting that there appears to be no

 dispute that Defendant has exhausted his administrative remedies based on the BOP’s January

 2021 denial of his request for compassionate release. See ECF No. [63] at 2. Nevertheless, the

 Court concludes that Defendant’s Motion must still be denied due to the absence of extraordinary

 and compelling circumstances and the fact that the applicable sentencing factors do not weigh in

 favor of his release.

        Regarding the extraordinary and compelling circumstances, Defendant notes that he is



                                                   7
Case 0:18-cr-60292-BB Document 64 Entered on FLSD Docket 05/05/2021 Page 8 of 11

                                                                       Case No. 18-cr-60292-BLOOM


 fifty-one years old and that he suffers from hypertension, heart disease, and high cholesterol. The

 Court is sympathetic to Defendant’s medical conditions and his concerns regarding COVID-19

 outbreaks in prison facilities and notes that his health conditions are risk factors under the CDC’s

 guidance. 3 Nevertheless, Defendant acknowledges that he is being treated with medication for his

 medical conditions 4 and he fails to submit any evidence demonstrating that his conditions are

 significantly deteriorating at this time. See United States v. Harris, No. 2:12-cr-140-FtM-29DNF,

 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (“the BOP Director has not found COVID-19

 alone to be a basis for compassionate release” (citing United States v. Eberhart, No. 13-cr-313-

 PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible

 exposure to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a

 reduction in sentence set forth in the Sentencing Commission’s policy statement on compassionate

 release, U.S.S.G. § 1B1.13.”))). Moreover, although Defendant notes the previous high numbers

 of inmate infections at Oakdale II FCI, the BOP’s website now reports that nine inmates currently

 test positive for COVID-19, and 289 others have recovered from COVID-19. 5 Thus, absent any

 significantly deteriorating medical condition that would justify a sentence modification, the Court

 concludes that no extraordinary or compelling circumstances exist.

         Furthermore, the Court is also unpersuaded that the relevant sentencing factors weigh in

 favor of granting Defendant a sentence modification in this case. The applicable § 3553(a) factors


 3
       See      Medical   Conditions,      Centers      for    Disease    Control     and    Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
 (last visited May 4, 2021) (noting that certain heart conditions can make individuals more likely to get
 severely ill from COVID-19).
 4
   Notably, neither Defendant nor the Government submitted any medical records in support or in opposition
 to the instant Motion. Nevertheless, Defendant’s medical issues do not appear to be in dispute.
 5
  See COVID-19 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
 May 4, 2021).


                                                    8
Case 0:18-cr-60292-BB Document 64 Entered on FLSD Docket 05/05/2021 Page 9 of 11

                                                                      Case No. 18-cr-60292-BLOOM


 include, among others: “(1) the nature and circumstances of the offense and the history and

 characteristics of the defendant,” as well as “(2) the need for the sentence imposed — (A) to reflect

 the seriousness of the offense, to promote respect for the law, and to provide just punishment for

 the offense; (B) to afford adequate deterrence to criminal conduct; [and] (C) to protect the public

 from further crimes of the defendant.” 18 U.S.C. § 3553(a). At the time of sentencing, this Court

 concluded that a term of imprisonment of 120 months was appropriate in light of all of the relevant

 § 3553(a) considerations, including Defendant’s medical conditions, which existed prior to the

 underlying offense. See ECF No. [51] at 10-11 (pre-sentence investigation report detailing

 Defendant’s medical conditions). Notably, Defendant has served less than three years of his ten-

 year sentence. Further, as discussed above, Defendant has failed to present any extraordinary or

 compelling circumstances that would justify reconsidering the length of sentence previously

 imposed. See United States v. Post, No. 15-CR-80055, 2020 WL 2062185, at *2 (S.D. Fla. Apr.

 29, 2020) (noting “that much of the information that [the defendant] provide[d] in his Motion was

 before the Court at the time of his sentencing,” and the Court imposed an appropriate sentence

 considering this information); United States v. Zamor, No. 17-20353-CR, 2020 WL 2062346, at

 *2 (S.D. Fla. Apr. 29, 2020) (“Crucially, [the defendant] has completed less than 40% of this

 sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his] release after

 serving less than half of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-CR-20774,

 2020 WL 2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the sentencing factors,

 “the Court’s analysis is virtually unchanged from thirteen years ago.”).

        Additionally, as the Government correctly notes in its Response, the nature and severity of

 Defendant’s offense do not support a sentence modification. 6 Defendant was convicted for


 6
   Although the Government’s Response states that Defendant has a disciplinary history while in custody,
 including an incident from April 30, 2020, it has provided the Court with no evidence of Defendant’s


                                                   9
Case 0:18-cr-60292-BB Document 64 Entered on FLSD Docket 05/05/2021 Page 10 of 11

                                                                       Case No. 18-cr-60292-BLOOM


  distributing over 600 grams of heroin and for possessing a loaded pistol at the time of his arrest.

  Moreover, Defendant now suffers from the same medical conditions existing at the time he

  committed the underlying offenses. See ECF Nos. [38] & [51]. Indeed, the Court does not find that

  granting a sentence modification in this case is warranted. Defendant has served only thirty-one

  months of his 120-month sentence, and a sentence reduction would not serve the interests of justice

  nor promote respect for the rule of law, especially in the absence of any extraordinary and

  compelling circumstances that would alter the Court’s original consideration of the applicable

  sentencing factors. As such, the Court finds that the § 3553(a) factors weigh against modifying

  Defendant’s sentence.

          In sum, because Defendant has not established that extraordinary and compelling reasons

  exist to justify his requested sentence modification or that the applicable sentencing factors support

  his early release, 7 the Motion is denied.

      III. CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [60], is

  DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, on May 5, 2021.




                                                              _________________________________
                                                              BETH BLOOM
                                                              UNITED STATES DISTRICT JUDGE

  Copies to:


  disciplinary record. See ECF No. [63] at 2.
  7
    Because Defendant’s Motion fails to establish the other considerations under the compassionate release
  analysis, the Court need not address the final consideration of whether Defendant poses a danger to the
  community under § 3142(g).


                                                    10
Case 0:18-cr-60292-BB Document 64 Entered on FLSD Docket 05/05/2021 Page 11 of 11

                                                     Case No. 18-cr-60292-BLOOM


  Counsel of Record

  Edwin Alexis Jimenez
  19229-104
  Oakdale FCI
  Federal Correctional Institution
  Inmate Mail/Parcels
  Post Office Box 5000
  Oakdale, LA 71463




                                       11
